 OHIO MASONICHOME509Ohio Masonic Home and National Union of Hospitaland Nursing Home Employees,Local 1199H, an af-filiate of Retail,Wholesale and Department StoreUnion,AFL-CIO. Case 9-CA-9305June 30, 1976DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn February 25, 1975, Administrative Law JudgeRussell M. King, Jr., issued the attached Decision inthis proceeding. Thereafter, the General Counsel andCharging Party filed exceptions and supportingbriefs, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge dismissed the com-plaint, which alleged several instances of interferencewith the employees' right to wear union buttons, fortwo reasons: First, the conduct complained of wasprohibited by a previous Board order and thereforeany order that might issue here would be "duplici-tous," and second, the record showed that the allega-tions lacked merit.As to the first ground for dismissal, the Adminis-trative Law Judge essentially decided that any orderthatmight issue as a result of the allegations com-plained of herein would only duplicate the existingBoard order. While the Board has previously orderedthe Respondent to cease and desist from promulgat-ing and enforcing a rule prohibiting employees fromwearing union insignia while at work,' we find theconduct alleged here as unlawful to be of a differentnature from that previously considered. Thus, here,the charges involve instances of alleged coercivespeech or interrogation. The previous order, howev-er, dealt with an unlawful rule that Respondent hadpromulgated and enforced. We therefore find thatany order herein would not be duplicative of ourprior order.2As to the merits of the complaint, we find thatcertain of the allegations contained therein are sup-ported by the record.iThe Ohio Masonic Home,205 NLRB357 (1973),enfd.511 F 2d 527(CA 5, 1975)2CompareQuaker Tool & Die,Inc,169 NLRB 1148 (1968)First, contrary to the Administrative Law Judge,we find that Bruster's speeches of April 8 and 9,1975, violated Section 8(a)(1). The record shows thattheHome's employees had refrained from wearingunion buttons for approximately 2 years prior toApril 8.3 According to Sandra Holton, a supervisor,themajority of the employees assigned to the 3-11shift of April 8 reported to work wearing union but-tons. Bruster, the administrator of the Home, appar-ently called a meeting of all that shift's employeesbefore the shift ended. Mass meetings were also heldfor each of the subsequent two shifts. At each of thethree meetings, Bruster began by acknowledging thatthe employees had a right to wear union buttons.However, according to the record, Bruster continuedby telling the employees that the wearing of the but-tons around the patient area upset the residents.Next, Bruster testified, "I asked each of them to lookat his own conscience, his or her conscience, andhopefully, they would not wear the buttons where theresidents would see them."The impact that these speeches were likely to haveseems clear. The employees would have quickly rec-ognized that Respondent had felt compelled to con-front them about the buttons almost immediately.The series of mass meetings that followed certainlymust have conveyed a sense of urgency about thesituation; i.e., Respondent was dealing with this as acrisis.For this reason, we cannot view Bruster'sspeeches as only reasoned appeals to conscience. De-spitehis initial remarks regarding the employees'right to wear union buttons, Bruster's subsequent ad-monishment that union buttons should not be wornseemslikely to have led some employees to believethat some risk was involved for any employees whochose thereafter to wear a union button. For this rea-son, we find these speeches carried with them an im-plied threat and therefore violated Section8(a)(1).4Contrary to the Administrative Law Judge, we alsofind that Supervisor Cowgill's remarks to ConnieMiller, a housekeeper, violated Section 8(a)(1). Millertestified that she was wearing her union button atwork a day or two after Bruster's speech when Cow-gilland another supervisor approached her and3 The Sixth Circuit opinion,enforcing the prior Board order, issued Feb-ruary 25, 1975In the earlier case, Respondent had argued that because the wearing ofunion buttons wouldhave a tendency to worry andupset the residents ofthe Home, special circumstances existed to justify a rule against the wearingof union buttons while at workWe rejected that argument and found thatthe rule was unlawful(205 NLRB 357 ) At thehearing herein,Respondentmade an offerof proof thatBruster would have testifiedthatsince theBoard's earlier decisionmany ofthe Home's residents had expressed fearsabout a strike,and that these fears had intensified when the employeesstarted to wear union buttonsThis profferedtestimony only goes to theargument Respondent raised as a defense to the 8(a)(1) allegations involvingthe rule against wearing unionbuttons,and we see no reason to reconsiderour earlier decision regardingthat rule225 NLRB No. 67 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked her if she knew the rules of the Home. Accord-ing to Miller, she answered that she did know therules, and Cowgill replied by asking her why she wasnot therefore going to remove her union button.Miller stated that she refused to do so.We believe that Cowgill's remarks constitute animplied threat. Her question about whether Millerknew the rules of the Home would have suggested toMiller that the latter had actually violated anexistingrule by wearing a union button and that she might, asa result, be disciplined for her infraction. For thisreason, we find that Cowgill's remarks would havetended to have a coercive effect and, for this reason,are violative of Section8(a)(1).We also find that the record supports thecomplaint's charge involving the alleged threatagainstConnie Cole. Cole, a cook, testified that with-in 2 days after Bruster's speeches, Ruth Landon, di-rector of nutritional services, spoke to her aboutwearing a union button. According to Cole, Landonsaid that she felt the buttons upset the residents andhoped that Cole would "think twice" about continu-ing to wear a union button.' Contrary to the Admin-istrativeLaw Judge, we believe Landon's "thinktwice" remark, especially when considered againstthe background of Bruster's speeches, also constitut-ed a threat and violated Section 8(a)(1).Finally, we also find that June Hankie's testimonyestablisheda prima faciecase of an 8(a)(1) violation.Her testimony indicates that she was frequently ha-rassed for wearing her union button by being movedunnecessarily to different floors of the Home. Wefind that Respondent's records did not accurately re-flect the number of times Hankie was moved andtherefore did not rebut her testimony that she wasmoved several times unnecessarily. We further noteBruster's testimony cannot be read to offer any justi-fication for the moves that these records did not re-flect.We therefore find Respondent violated Section8(a)(1) by harassing Hankie when she wore her unionbutton.'5Respondent's lawyer concededthat Landon's testimony regarding whatwas said during this conversationcorroborated Cole's6CoramMiracle testified that during a conversation that occurred March17, 1975,Bruster told him that employees could not wear any buttons whileat work Bruster denied saying this Kenneth Moury testified that aroundApril 12,1975, Bruster angrily admonished him not to wear a union buttonBruster testified that just prior to his conversationwith Moury,an elderlyfemale resident of the Home had made a sarcastic remark aboutMoury'sunion button and that he merely pointed out toMoury thathis union but-ton had upset the residentMoury deniedhearing the woman's remark,while Bruster stated that she hadspoken loudlyenough forMoury to heaiherThe complaint alleges that Bruster's remarks to both Miracle andMoury violated Sec 8(a)(1) If Bruster were credited, these remarks wouldappear not to be coerciveThus,as the credibility issues central to boththese allegations are unresolved,and as any findings in these matters would,in any event,be cumulative,we find it unnecessary to make any findings onthemAmended Conclusions of LawDelete the Administrative Law Judge's Conclu-sions of Law 2 and 3 and substitute the following:"2.By admonishing employees, individually andas a group, not to wear union buttons, and by harass-ing employees for wearing union buttons, the Re-spondent violated Section 8(a)(1) of the Act."3.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act."THE REMEDYHaving found that Respondent engaged in certainunfair labor practices in violation of Section 8(a)(l)of the Act, we shall order Respondent to cease anddesist therefrom and take certain action designed toeffectuate the policies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Ohio Masonic Home, Springfield, Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with its employees' right to wearunion buttons at work.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Post at its offices at or near Springfield, Ohio,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gional Director for Region 9, after being duly signedby Respondent's representative, shall be posted bytheRespondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board " APPENDIXOHIO MASONIC HOME511NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board, after a hearingin which all parties were permitted to introduce evi-dence, has found that we have violated the NationalLabor Relations Act and has ordered us to post thisnotice.WE WILL NOT interfere with our employees'right to wear union buttons while at work.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights protected by the Nation-al Labor Relations Act.OHIO MASONIC HOMEDECISIONSTATEMENT OF THE CASERUSSELL M. KING, JR., Administrative Law Judge: Thiscase washeard at Springfield, Ohio, on October 27, 1975.'The charge was filed by the Union on April 23 and thecomplaint was issued on June 25. The sole issue involved iswhether or not the Home, the Respondent, violated Sec-tion 8(a)(1) of the National Labor Relations Act, in effectby requesting that employees refrain from wearing unionbuttons while around patients or residents.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Home, Imake the following:FINDINGS OF FACTI.JURISDICTIONThe Home, an Ohio corporation, operates a nonprofitnursing and convalescent home at Springfield, Ohio, whereitannually has gross revenuesin excessof $100,000 andpurchases goods valued in excess of $50,000 from supplierswho purchased those goods directly from manufacturerslocated outside the State of Ohio. The Home admits, and Ifind, that it is an employer engaged in commerce within themeaning ofSection 2(2), (6), and (7) of the Act. I furtherfind, as admitted, that the Charging Party, the Union, hasbeen and is a labor organization as defined in Section 2(5)of the Act.1All dates are in 1975 unless otherwise statedII.THE ALLEGED UNFAIR LABOR PRACTICESA. Nature and General Structure of the HomeThe Home is controlled by the Masonic Lodge of theState of Ohio and its general policies are formulated by anonsalaried board of trustees. It consists primarily of a resthome, which houses approximately 170 residents, and anadjacent 330-bed structure referred to as Rickly Hospital.A new 76-bed facility has also just been opened. The Rick-ly facility is a two-winged six-floor structure. Virtually allits patients are bedridden or mentally incapable of caringfor their needs. It has no full-time medical staffper se,buthas entered into an agreement with three local physiciansto provide such medical advice and treatment as requiredby its patients. There is no internal or major surgery per-formed at Rickly. If a patient needs surgery, he is transfer-red to a local hospital. A patient is also removed to a localhospital if he becomes seriously ill. Once an individual isassigned to the Rickly facility, it is normally for life. If aresident should go on vacation, or if he is transferred to ahospital, his room at Rickly remains vacant in anticipationof his return. The average resident age at the Home is 81.The Home has approximately 400 full-time employees. Thebargaining unit represented by Local 1199H (the Union)consists of approximately 300 dietary, housekeeping, andnursing department employees.B.Union OrganizationalHistoryand Prior InsigniaProblemsIn early 1972 the Union commenced a campaign to or-ganize the Home's service andmaintenanceemployees.The administrator of the Home at that time (as now) wasKeithBruster.During the campaign and in April 1972, theHome promulgated a rule prohibiting the wearing of unionbuttons. This action (along with other actions not relevanthere) resulted in the issuance of a complaint and subse-quent hearing in Springfield, Ohio, on September 5, 1972.In his thorough and thoughtful decision AdministrativeLaw Judge Maurice S.Bushconcluded that the Home'srule was promulgated out of a sincere desire to protect theendangered tranquility and health of the Home's residentsor patients, thus creating "specialcircumstances"makingthe prohibition lawful. The Board disagreed (205 NLRB357) and ordered the Home to cease and desist from "Pro-mulgating and enforcing a rule prohibiting employeesfrom wearingunion insigniawhile at work. . . . [or] In anylikeor related manner interfering with,restraining, orcoercing employees in the exercise of rights guaranteed bySection 7 of the Act." The Board's order was subsequentlyenforced by the Sixth Circuit on February 25, 1975 (511F.2d 527). Prior thereto the Union had beensuccessful inits organizational campaign and after an approximate 30-day strike commencing on March 20, 1973, a contract wasentered into, effective April 19, 1973. That contractis stillin effect.C. Recent Insignia EventsUpon learning of the Sixth Circuit's decision, Adminis- 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrator Bruster lifted the union button prohibition but thesubject was not dropped.He went before his employees,acknowledged his loss and their right to wear union but-tons, but further announced his continued wish and desirethat they not be worn around patients or residents.Mr. Coram Miracle had been a part-time employee ofthe Home in 1972 and was discharged by Bruster on July17, 1972,for refusing to comply with the Home's then ex-isting union button prohibition.He was reinstated as a re-sult of the 1973 litigation ending in the Sixth Circuit's en-forcement order of February 25. As a result of thatreinstatement,Miracle reported to the Home and Adminis-trator Bruster on March 17 to resume his employment.Miracle testified that Bruster told him,upon reporting, that"we couldn'twear [any]buttons or jackets with writing.. . [a]nywhere on the job."Although Miracle was "quitesure that he [Bruster] said Union buttons,"he added "butit'sbeen so long that I've forgot."Bruster,in testimony,denied any mention of buttons to Miracle and character-ized the meeting as "friendly."Miracle also acknowledgedthat at the meeting Bruster apologized,admitting that hehad been wrong in the earlier discharge.Mrs. Ruth Lan-don, the director of Nutritional Services at the Home, waspresent during part of the March 17 conversation betweenMiracle and Bruster and testified that she "[did] not recall"whether or not the topic of union insignia was brought up.Miracle accepted reinstatement to a part-time job as a"porter"on the 3-7 p.m.shift, 5 days per week.He worked2 hours of that 4-hour shift on March 17 and thereafterquit.His reasons for quitting are material to this case onlyinsofar as they may affect his credibility.Miracle testifiedthat he quit because of "harassment,"explaining that dur-ing his 2 hours of employment he was called upon to donumerous and unpleasant tasks. At that time Miracle wasalso employed full time at Frigidaire on the 4 p.m. to mid-night shift and admitted that he couldn'thold both jobs.His explanation for initially accepting the 3-7 job at theHome was that he thought there may have been a chanceto rearrange his hours at Frigidaire but that by virtue of thealleged requirement of actually commencing work onMarch 17 he was unable to attempt such arrangements.Kenneth L.Moury, a former employee who had workedat the Home as an orderly for over a year,testified that heattended an employees' meeting on April 8 when Adminis-trator Bruster stated that"the court order... [allowed us]... to wear our union buttons, but that he[Bruster]wished that we wouldn'twear them. . . [to avoid] upset-ting the residents."Moury further testified that on April 12he was confronted by Bruster who again mentioned unionbuttons, stating as follows:Iwish you wouldn'twear that Union button. I can'ttell you not to wear it, but it upsets the residents andas far as I'm concerned,you have no respect for theresidents.Moury continued to wear his union button after both inci-dents and his eventual departure from the Home was vol-untary and apparently had nothing to do with the matterand issues involved here.Bruster testified,regarding theApril 12 conversation with Moury,that a female residentin a wheelchair had noted Moury's union button when thethree were together and that the resident had stated in avery sarcastic tone"buttons," after which Bruster com-mented to Moury that"Ican'task you to take off yourbutton, but I do feel that you should observe that it didupset this lady."Conroe Miller is employed at the Home as a housekeep-er.Regarding the April 8 employees'meeting which sheattended,she testified that Administrator Bruster stated"he couldn't tell us not to wear [union buttons],but hepreferred us not to wear them,because it would upset theresidents."Several days later, according to Miss Miller, shewas approached by Executive Housekeeper Louise Cowgillwho asked her if she "knew the rules of the Home," towhich Miss Miller replied that she did.Whereupon, andaccording to Miss Miller,Louise Cowgill further stated"Well, aren'tyou going to take the Union button off?", towhich Miss Miller simply replied that"[she] didn'thave totake the Union button off." Miss Miller continued to wearher union button for several months thereafter until shelost it.She testified that if someone would give her anotherbutton that she would put it on immediately.Miss Connie Cole,a cook at the Home for 8 years, testi-fied that she attended the April 8 employee meeting andthat at the meeting Administrator Bruster first read the"statement"from the court of appeals that allowed the em-ployees to wear union insignia,after which Bruster furtherstated "that he wished that we would think about wearingthem in front of the residents,even though it was our right,that he thought that it would upset the residents." MissCole also related that on or about April 10 she was ap-proached by Dietary Director Ruth Landon who indicatedthat it was the "feeling"of the Home that employeesshould not wear union buttons "in front of residents," andthat she(Miss Cole) should"think twice"about wearingthe button.Miss Cole simply replied that she had given thematter some thought and that she was still going to wearthe button in front of the residents.Miss June Hankie also attended the April 8 meeting andtestified that at the meeting Administrator Bruster said"that he couldn't tell us not to wear [the buttons] but hewished that we wouldn't,because it upset the residents."Miss Hankie further related that there was a decrease inthe wearing of buttons after the April 8 meeting and thatshe did not wear her button all of the time,finding thatwhen she did she "was moved from one floor to another,unnecessarily."Administrator Bruster testified that somemovement or temporary shifting of employees from onefloor to another was necessary by virtue of absences andworkload.Work records from the Home,although possiblyincomplete,indicate thatMiss Hankie was transferredthree times during the period from April? to May 18. MissHankie would place the total number of transfers duringthe same period at six,although she did not keep her ownrecords and did not remember the specific dates.Administrator Bruster, in cross-examination and relativeto his action regarding the buttons,testified:Q. Have you, yourself,ever requested,or directed,an employee to remove a [Union button]?A. I have suggested that they take off the pin, andtold them, at the same time,that they have every right OHIO MASONIC HOME513to wear them,but I feelvery strongly thatit does upsetthe residents.III.EVALUATION OF LAW AND EVIDENCEI find that the complaint in this case should be dismissedon two grounds. The General Counsel seeks an order herethat would be duplicitous. I find that the activity com-plained of here falls without question under the umbrellaof the Board's earlier order, later enforced by the SixthCircuit.However, I further chose to hit the issue head-on. For-getting the prior litigation for the moment, in order for theGeneral Counsel to prevail on the merits in this case, Imust find, under the "totality of circumstances" concept,that the action of the Home constituted veiled or impliedthreats of reprisal and thus were unlawfully coercive. If Ifind that the action was protected free speech or simplynoncoercive persuasion,the complaint must fail.The position of the Home and Administrator Brusterwas made quite clear to the employees at the April 8 meet-ing. They had won, their victory and rights were acknowl-edged and they were yet (and in effect) requested to refrainfrom wearing union buttons around residents. Coram Mir-acle did not really remember whether or not Bruster men-tioned "Union" buttons on March 17. Kenneth Moury, onApril 12, was merely again informed by Bruster of theHome's announced desires and wishes regarding the but-tons.On April 10, and using perhaps the strongest lan-guage found in the record adverse to the Home's case, Ex-ecutive Housekeeper Louise Cowgill asked Connie Miller"aren't you going to take the union button off?", to whichMiss Miller replied "[she] didn't have to." Also on April 10,MissConroe Cole was approached by Dietary DirectorLandon, who related the "feeling" of the Home regardingnot wearing union buttons around residents. Miss Cole re-plied that she had given the matter some thought andwould continue to wear the button. Miss June Hankie pre-sented the only evidence in the record from which, in myopinion, one may possibly conclude discrimination orcoercion. She testified that when she wore her union buttonshe was moved from one floor to another, unnecessarily.Miss Hankie had no actual records reflecting the numberand dates of the moves and the Home's records reflected aminimum number.A real need for such moves in generalwas shown and there was no showing whatsoever that themoves of Miss Hankie involved less desirable or unfamiliarwork.On the record and evidence as a whole I do not find anyaction on the part of the Home which would constituteactual, implied, or veiled threats of reprisal and whichwould thus be unlawfully coercive. At best, I can only findthat actions of the Home constituted noncoercive persua-sion. I further find that the desires and wishes of the Home(which I have characterized as, in effect, "requests") re-garding the wearing of union buttons around residents,and conveyed to the employees by public pronouncementand otherwise, constituted protected free speech under Sec-tion 8(c) of the Act. In this regard, I find that the Home'swishes and desires (or "requests") to be more akin to aview or opinion, as opposed to instructions or directions,and certainly far from rules or regulations.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The actions complained of in the complaint and asfound in the record in the case, alleged as violations ofSection 8(a)(1) of the Act, are cognizable and fall under apreexisting Board order entered on August 8, 1973 (205NLRB 357), and enforced by an order of the United StatesCourt of Appeals for the Sixth Circuit, entered on Febru-ary 25, 1975 (511 F.2d 527).3.The Respondent did not violate Section 8(a)(1) of theAct by its actions as alleged in the complaint and reflectedin the record of the case.[Recommended Order for dismissal omitted from publi-cation.]